Per Curiam.

The only question before the court is, who has the right to the custody of the child. In the case of illegitimate children, and especially as to females, the mother appears to us to be the best entitled to the custody of them; but this right is not of such a nature as to *376]7i-event the court froiri interfering to take the infant from the custody of its mother, under special circumstances of ill treatment. In the present case, the evidence of ill treatment has been so far obviated by the affidavits which have been read on the part of the .defendant, that we do not think it necessary to interfere, at this time, to take the child from the custody of the defendant and his. wife: But we think proper to admonish the defendant, that he be careful to restrain his passions, in future; and that, if hereafter, it should be made to appear that the child is ill treated, the court will interfere for her protection, and remove her from his custody.